

Exhibit 10.1


TRANSACTION SYSTEMS ARCHITECTS, INC.


Nonqualified Stock Option Agreement - Employee


(2005 Equity and Performance Incentive Plan)


This Stock Option Agreement (the “Option Agreement”) is made as of ____________,
by and between Transaction Systems Architects, Inc., a Delaware corporation (the
“Corporation”), and [__________________], an employee of the Corporation or its
Subsidiaries (the “Optionee”).


WHEREAS, the Board of Directors of the Corporation has duly adopted, and the
stockholders of the Corporation have approved, the 2005 Equity and Performance
Incentive Plan (the “Plan”), which Plan authorizes the Corporation to grant to
eligible individuals options for the purchase of shares of the Corporation’s
Class A Common Stock (reclassified as Common Stock) (the “Stock”); and


WHEREAS, the Board of Directors of the Corporation has determined that it is
desirable and in the best interests of the Corporation and its stockholders to
grant the Optionee an option to purchase a certain number of shares of Stock, in
order to provide the Optionee with an incentive to advance the interests of the
Corporation, all according to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:


1.  GRANT OF NON-QUALIFIED STOCK OPTION


Subject to the terms of the Plan, the Corporation hereby grants to the Optionee
the right and option (the “Option”) to purchase from the Corporation, on the
terms and subject to the conditions set forth in this Option Agreement,
[__________] shares of Stock (the “Option Shares”). The Date of Grant of this
Option is ______________. This Option shall not constitute an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).


2.  TERMS OF PLAN


The Option granted pursuant to this Option Agreement is granted subject to the
terms and conditions set forth in the Plan, a copy of which has been delivered
to the Optionee. All terms and conditions of the Plan, as may be amended from
time to time, are hereby incorporated into this Option Agreement by reference
and shall be deemed to be a part of this Option Agreement, without regard to
whether such terms and conditions (including, for example, provisions relating
to certain changes in capitalization of the Corporation) are otherwise set forth
in this Option Agreement. In the event that there is any inconsistency between
the provisions of this Option Agreement and of the Plan, the provisions of the
Plan shall govern. Capitalized terms used herein that are not otherwise defined
shall have the meaning ascribed to them in the Plan.
 
3.  EXERCISE PRICE


The exercise price for the shares of Stock subject to the Option granted by this
Option Agreement is $_______ per share (the “Exercise Price”).


4. EXERCISE OF OPTION


Subject to the provisions of the Plan and subject to the earlier expiration or
termination of this Option in accordance with its terms, the Option granted
pursuant to this Option Agreement shall be exercisable only as follows:


4.1  Time of Exercise of Option


 
4.1.1
The Option shall become exercisable with respect to the Option Shares only as
follows: One-quarter of the Option Shares ([________] Option Shares) shall
become exercisable on each of the first four anniversaries of the Date of Grant
if the Optionee shall have remained in the continuous employ of the Corporation
or any of its Subsidiaries as of each such date.




 
4.1.2
Notwithstanding Section 4.1.1 above, in accordance with the provisions of the
Plan, if the Optionee ceases to be an employee of the Corporation or a
Subsidiary of the Corporation by reason of Disability (as defined in Section
4.3.2 below), the unexercised portion of any Option held by such Optionee at
that time will become immediately vested and will be exercisable until
terminated in accordance with Section 4.3 below.




 
4.1.3
Notwithstanding Section 4.1.1 above, in accordance with the provisions of the
Plan, if the Optionee dies while employed by the Corporation or a Subsidiary of
the Corporation (or dies within a period of one month after ceasing to be an
employee for any reason other than Disability or within a period of one year
after ceasing to be an employee by reason of Disability), the unexercised
portion of any Option held by such Optionee at the time of death will become
immediately vested and will be exercisable until terminated in accordance with
Section 4.3 below.




 
4.1.4
Notwithstanding Section 4.1.1 above, in accordance with the provisions of the
Plan, the Option granted under this Option Agreement shall become immediately
exercisable upon the occurrence of a Change in Control (as defined in Section 10
below) if the Optionee is an employee of the Corporation or any Subsidiary on
the date of the consummation of such Change in Control.

 
4.2  Limitations


The portion of the Option that has not become exercisable as of the date of the
Optionee’s termination of employment with the Corporation or any of its
Subsidiaries for any reason shall automatically terminate as of the date of the
Optionee’s termination of employment with the Corporation or its Subsidiaries
and shall not become exercisable after such termination. To the extent the
Option is exercisable, it may be exercised, in whole or in part; provided, that
no single exercise of the Option shall be for less than 100 shares, unless at
the time of the exercise, the maximum number of shares available for purchase
under this Option is less than 100 shares. In no event shall the Option be
exercised for a fractional share.


     4.3  Termination of Option


This Agreement and the Option granted hereby shall terminate automatically and
without further notice on the earliest of the following dates:



 
4.3.1
90 calendar days from the date of the Optionee’s termination of employment with
the Corporation or a Subsidiary for any reason other than death or Disability
(as defined below);




 
4.3.2
one year after the Optionee’s permanent and total disability as defined in
Section 22(e)(3) of the Code (“Disability”);




 
4.3.3
one year after the Optionee’s death, if such death occurs (i) while the Optionee
is employed by the Corporation or a Subsidiary, (ii) within the 90-day period
following the Optionee’s termination of employment for any reason other than
Disability; or (iii) within the one-year period following the Optionee’s
termination of employment by reason of the Optionee’s Disability; or




 
4.3.4
ten years from the Date of Grant.



The Corporation shall have the authority to determine the date an Optionee
ceases to be an employee by reason of Disability. In the case of death, the
Option may be exercised by the executor or administrator of the Optionee’s
estate or by any person or persons who shall have acquired the Option directly
from the Optionee by bequest or inheritance. The Optionee shall be deemed to be
an employee of the Corporation or any Subsidiary if on a leave of absence
approved by the Board of Directors of the Corporation and the continuous
employment of the Optionee with the Corporation or any of its Subsidiaries will
not be deemed to have been interrupted, and the Optionee shall not be deemed to
have ceased to be an employee of the Corporation or its Subsidiaries, by reason
of the transfer of the Optionee’s employment among the Corporation and its
Subsidiaries.
 
4.4  Limitations on Exercise of Option


In no event may the Option be exercised, in whole or in part, after the
occurrence of an event which results in termination of the Option, as set forth
in Section 4.3 above. The Option shall not be exercisable if and to the extent
the Corporation determines such exercise or method of exercise would violate
applicable securities laws, the rules and regulations of any securities exchange
or quotation system on which the Stock is listed, or the Corporation’s policies
and procedures.
 
4.5  Method of Exercise of Option



 
4.5.1
To the extent then exercisable, the Option may be exercised in whole or in part
by written notice to the Corporation stating the number of shares for which the
Option is being exercised and the intended manner of payment. The date of such
notice shall be the exercise date. Payment equal to the aggregate Exercise Price
of the shares shall be payable (i) in cash in the form of currency or check or
other cash equivalent acceptable to the Corporation, (ii) by actual or
constructive transfer to the Corporation of nonforfeitable, outstanding shares
of Stock that have been owned by the Optionee for at least six months prior to
the date of exercise, (iii) by any combination of the foregoing methods of
payment or (iv) in accordance with such other method or manner as set forth
below.



(A) Cash Exercise (to exercise and retain the Option Shares): Subject to the
terms and conditions of this Option Agreement and the Plan, the Option may be
exercised by delivering written notice of exercise to the Corporation, at its
principal office, addressed to the attention of Stock Plan Administration, or to
the agent/broker designated by the Corporation, which notice shall specify the
number of shares for which the Option is being exercised, and shall be
accompanied by payment in full of the Exercise Price of the shares for which the
Option is being exercised plus the full amount of all applicable withholding
taxes due on the Option exercise. Payment of the Exercise Price for the shares
of Stock purchased pursuant to the exercise of the Option shall be made either
in cash or by certified check payable to the order of the Corporation. If the
person exercising the Option is not the Optionee, such person shall also deliver
with the notice of exercise appropriate proof of his or her right to exercise
the Option, as the Corporation may require in its sole discretion. Promptly
after exercise of the Option as provided for above, the Corporation shall
deliver to the person exercising the Option a certificate or certificates for
the shares of Stock being purchased.


(B) Same-Day-Sale Exercise (to exercise and immediately sell all the Option
Shares): Subject to the terms and conditions of this Option Agreement and the
Plan, the Option may be exercised by delivering written notice of exercise to
the agent/broker designated by the Corporation, which notice shall specify the
number of shares for which the Option is being exercised and irrevocable
instructions to promptly (1) sell all of the shares of Stock to be issued upon
exercise and (2) remit to the Corporation the portion of the sale proceeds
sufficient to pay the Exercise Price for the shares of Stock purchased pursuant
to the exercise of the Option and all applicable taxes due on the Option
exercise. The agent/broker shall request issuance of the shares and immediately
and concurrently sell the shares on the Optionee’s behalf. Payment of the
Exercise Price for the shares of Stock purchased pursuant to the exercise of the
Option, any brokerage fees, transfer fees, and all applicable taxes due on the
Option exercise, shall be deducted from the proceeds of the sale of the shares.
If the person exercising the Option is not the Optionee, such person shall also
deliver with the notice of exercise appropriate proof of his or her right to
exercise the Option, as the Corporation may require in its sole discretion.
Promptly after exercise of the Option as provided for above, the agent/broker
shall deliver to the person exercising the Option the net proceeds from the sale
of the shares of Stock being exercised and sold.
 
             (C) Sell-to-Cover Exercise (to exercise and immediately sell a
portion of the Option Shares): Subject to the terms and conditions of this
Option Agreement and the Plan, the Option may be exercised by delivering written
notice of exercise to the agent/broker designated by the Corporation, which
notice shall specify the number of shares for which the Option is being
exercised and irrevocable instructions to promptly (1) sell the portion (which
must be a whole number) of the shares of Stock to be issued upon exercise
sufficient to generate proceeds to pay the Exercise Price for the shares of
Stock purchased pursuant to the exercise of the Option, any brokerage or
transfer fees, and all applicable taxes due on the Option exercise (collectively
the “Exercise Costs”) and (2) remit to the Corporation a sufficient portion of
the sale proceeds to pay the Exercise Price for the shares of Stock purchased
pursuant to the exercise of the Option and all applicable taxes due on the
Option exercise. The agent/broker shall request issuance of the shares and
immediately and concurrently sell on the Optionee’s behalf only such number of
the Shares as is required to generate proceeds sufficient to pay the Exercise
Costs. Promptly after exercise of the Option as provided for above, the
Corporation shall deliver to the person exercising the Option a certificate for
the shares of Stock issued upon exercise which are not sold to pay the Exercise
Costs. Promptly after exercise of the Option as provided for above, the
agent/broker shall deliver to the person exercising the Option any net proceeds
from the sale of the Shares in excess of the Exercise Costs. If the person
exercising the Option is not the Optionee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right to exercise the
Option, as the Corporation may require in its sole discretion.



 
4.5.2
As soon as practicable upon the Corporation’s receipt of the Optionee’s notice
of exercise and payment, the Corporation shall direct the due issuance of the
shares so purchased.




 
4.5.3
As a further condition precedent to the exercise of this Option in whole or in
part, the Optionee shall comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of the
shares of Stock and in connection therewith shall execute any documents which
the Board shall in its sole discretion deem necessary or advisable.



5.  TRANSFERABILITY OF OPTIONS


During the lifetime of an Optionee, only such Optionee (or, in the event of
legal incapacity or incompetency, the Optionee’s guardian or legal
representative) may exercise the Option. No Option shall be assignable or
transferable by the Optionee to whom it is granted, other than by will or the
laws of descent and distribution.
 
6.  COMPLIANCE WITH LAW


The Corporation shall make reasonable efforts to comply with all applicable
federal and state securities laws; provided, however, that notwithstanding any
other provision of this Option Agreement, the Option shall not be exercisable if
the exercise thereof would result in a violation of any such law.


7.  RIGHTS AS STOCKHOLDER


Neither the Optionee nor any executor, administrator, distributee or legatee of
the Optionee’s estate shall be, or have any of the rights or privileges of, a
stockholder of the Corporation in respect of any shares of Stock issuable
hereunder unless and until such shares have been fully paid and certificates
representing such shares have been endorsed, transferred and delivered, and the
name of the Optionee (or of such personal representative, administrator,
distributee or legatee of the Optionee’s estate) has been entered as the
stockholder of record on the books of the Corporation.


8.  WITHHOLDING OF TAXES


If the Corporation shall be required to withhold any federal, state, local or
foreign tax in connection with exercise of this Option, it shall be a condition
to such exercise that the Optionee pay or make provision satisfactory to the
Corporation for payment of all such taxes. The Optionee may elect that all or
any part of such withholding requirement be satisfied by retention by the
Corporation of a portion of the shares purchased upon exercise of this Option.
If such election is made, the shares so retained shall be credited against such
withholding requirement at the fair market value on the date of exercise.


9.  DISCLAIMER OF RIGHTS


No provision in this Option Agreement shall be construed to confer upon the
Optionee the right to be employed by the Corporation or any Subsidiary, or to
interfere in any way with the right and authority of the Corporation or any
Subsidiary either to increase or decrease the compensation of the Optionee at
any time, or to terminate any employment or other relationship between the
Optionee and the Corporation or any Subsidiary.


10.  CHANGE IN CONTROL


For purposes of this Option Agreement, “Change in Control” means


(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then-outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Corporation (excluding an
acquisition by virtue of the exercise of a conversion privilege), (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation
or (C) any acquisition by any corporation pursuant to a reorganization, merger
or consolidation, if, following such reorganization, merger or consolidation,
the conditions described in sub-clauses (i), (ii) and (iii) of clause (c) of
this Section 10 are satisfied; or


(b) if individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s stockholders, was approved by a vote of at least two-thirds of the
directors then constituting the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest subject to Rule 14a-11
of Regulation 14A promulgated under the Exchange Act or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or


(c) consummation of a reorganization, merger or consolidation, unless following
such reorganization, merger or consolidation (i) more than 60% of, respectively,
the then-outstanding shares of common stock of the corporation resulting from
such reorganization, merger or consolidation and the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Corporation Common Stock
and Outstanding Corporation Voting Securities immediately prior to such
reorganization, merger, or consolidation in substantially the same proportions
as their ownership, immediately prior to such reorganization, merger or
consolidation, of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be (for purposes of determining
whether such percentage test is satisfied, there shall be excluded from the
number of shares and voting securities of the resulting corporation owned by the
Corporation’s stockholders, but not from the total number of outstanding shares
and voting securities of the resulting corporation, any shares or voting
securities received by any such stockholder in respect of any consideration
other than shares or voting securities of the Corporation), (ii) no Person
(excluding the Corporation, any employee benefit plan (or related trust) of the
Corporation, any qualified employee benefit plan of such corporation resulting
from such reorganization, merger or consolidation and any Person beneficially
owning, immediately prior to such reorganization, merger or consolidation,
directly or indirectly, 20% or more of the Outstanding Corporation Common Stock
or Outstanding Corporation Voting Securities, as the case may be) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or the combined voting power of the then-outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement providing for such reorganization, merger or
consolidation; or


(d) (i) approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation, or (ii) the first to occur of (A)
the sale or other disposition (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Corporation, or
(B) the approval by the stockholders of the Corporation of any such sale or
disposition, other than, in each case, any such sale or disposition to a
corporation, with respect to which immediately thereafter, (1) more than 60% of,
respectively, the then-outstanding shares of common stock of such corporation
and the combined voting power of the then-outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be (for purposes of determining
whether such percentage test is satisfied, there shall be excluded from the
number of shares and voting securities of the transferee corporation owned by
the Corporation’s stockholders, but not from the total number of outstanding
shares and voting securities of the transferee corporation, any shares or voting
securities received by any such stockholder in respect of any consideration
other than shares or voting securities of the Corporation), (2) no Person
(excluding the Corporation and any employee benefit plan (or related trust) of
the Corporation, any qualified employee benefit plan of such transferee
corporation and any Person beneficially owning, immediately prior to such sale
or other disposition, directly or indirectly, 20% or more of the Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities, as the
case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of such transferee
corporation and the combined voting power of the then-outstanding voting
securities of such transferee corporation entitled to vote generally in the
election of directors and (3) at least a majority of the members of the board of
directors of such transferee corporation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the board
providing for such sale or other disposition of assets of the Corporation.


11.  COMPLIANCE WITH SECTION 409A OF THE CODE.


To the extent applicable, it is intended that this Option Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) do not apply to Optionee. This Option
Agreement and the Plan shall be administered in a manner consistent with this
intent, and any provision that would cause the Option Agreement or the Plan to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Corporation without the consent of the Optionee).  


12.  INTERPRETATION OF THIS OPTION AGREEMENT


All decisions and interpretations made by the Board or the Compensation
Committee thereof with regard to any question arising under the Plan or this
Option Agreement shall be binding and conclusive on the Corporation and the
Optionee and any other person entitled to exercise the Option as provided for
herein.


13.  GOVERNING LAW


This Option Agreement shall be governed by the laws of the State of Delaware
(but not including the choice of law rules thereof).


14.  BINDING EFFECT


Subject to all restrictions provided for in this Option Agreement, the Plan, and
by applicable law relating to assignment and transfer of this Option Agreement
and the Option provided for herein, this Option Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.


15.  NOTICE


Any notice hereunder by the Optionee to the Corporation shall be in writing and
shall be deemed duly given if mailed or delivered to the Corporation at its
principal office, addressed to the attention of Stock Plan Administration or if
so mailed or delivered to such other address as the Corporation may hereafter
designate by notice to the Optionee. Any notice hereunder by the Corporation to
the Optionee shall be in writing and shall be deemed duly given if mailed or
delivered to the Optionee at the address specified below by the Optionee for
such purpose, or if so mailed or delivered to such other address as the Optionee
may hereafter designate by written notice given to the Corporation.


16.  SEVERABILITY


If one or more of the provisions of this Option Agreement is invalidated for any
reason by a court of competent jurisdiction, any provision so invalidated shall
be deemed to be separable from the other provisions hereof, and the remaining
provisions hereof shall continue to be valid and fully enforceable.


17.  ENTIRE AGREEMENT; ELIGIBILITY


This Option Agreement and the Plan together constitute the entire agreement and
supersedes all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. Except for amendments
to the Plan incorporated into this Option Agreement by reference pursuant to
Section 2 above, neither this Option Agreement nor any term hereof may be
amended, waived, discharged or terminated except by a written instrument signed
by the Corporation and the Optionee; provided, however, that the Corporation
unilaterally may waive any provision hereof in writing to the extent that such
waiver does not adversely affect the interests of the Optionee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof. In the event that it
is determined that the Optionee was not eligible to receive this Option, the
Option and this Option Agreement shall be null and void and of no further
effect.





 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE


IN WITNESS WHEREOF, the parties hereto have duly executed this Option Agreement,
or caused this Option Agreement to be duly executed on their behalf, as of the
day and year first above written.
 
Transaction Systems Architects, Inc.      Optionee:
By:  _________________________________________         By: 
_________________________________________         
      [__________________]      [_______________________] 


    ADDRESS FOR NOTICE TO OPTIONEE:
    ____________________________________
    Number Street Apt.


    ____________________________________
    City  State Zip Code


    ____________________________________
    SS# Hire Date


    DESIGNATED BENEFICIARY:
    ____________________________________
    Please Print Last Name, First Name MI


    ____________________________________
    Beneficiary’s Street Address


    ____________________________________
    City State Zip Code


    ____________________________________
    Beneficiary’s Social Security Number


I understand that in the event of my death, the above named beneficiary will
have control of any unexercised options remaining in my account at that time. If
no beneficiary is designated or if the named beneficiary does not survive me,
the options will become part of my estate. This beneficiary designation does NOT
apply to stock acquired by the exercise of options prior to my death.


    ____________________________________
    SIGNATURE                                DATE


After completing this page, please make a copy for your records and return it to
 Stock Plan Administration, Transaction Systems Architects, Inc., 330 S. 108
Avenue, Omaha, NE 68154


2005 Equity and Performance Incentive Plan - US Plan
_________ Options    $________/Share Exercise Price   _______ Date

